*856SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the appeal be and it hereby is VACATED and REMANDED.
Plaintiff-appellant Harry Benitez, pro se, appeals from the September 23, 2002 order of the United States District Court for the Southern District of New York (Richard C. Casey, District Judge) dismissing his § 1983 claim for lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). In dismissing Benitez’s claim, the district court found that the exhaustion requirement of the Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), was jurisdictional.
Benitez argues that the district court erred in treating administrative exhaustion under the PLRA as a jurisdictional requirement rather than as an affirmative defense. We recently concluded that the “failure to exhaust administrative remedies [under the PLRA] is not a jurisdictional predicate.” Richardson v. Goord, 347 F.3d 431, 433 (2d Cir.2003) (per curiam). Defendants-appellees also request that we remand this case in light of Richardson.
For the foregoing reasons, the appeal is hereby VACATED and REMANDED for further proceedings.